PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Igloo Products Corp.
Application No. 16/678,562
Filed: November 8, 2019
For: CONTAINER LID WITH PUSH BUTTON AND LINEARLY TRANSLATING LOCKING MECHANISM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.313(c)(2), filed July 25, 2022, to withdraw the above-identified application from issue after payment of the issue fee. 

The petition is DISMISSED AS MOOT.

Unfortunately, the petition was not referred to the appropriate deciding official for decision until after the issuance of this application into a patent.  However, petitioner’s attention is directed to 37 CFR 1.313(d), which states:


A petition under this section will not be effective to withdraw the application from issue unless it is actually received and granted by the appropriate officials before the date of issue.  (Emphasis added) 


In this case, the petition was not received in the Office of Petitions for consideration until August 4, 2022.  Therefore, as the case has now issued, the petition to withdraw from issue cannot be granted.

The request for continued examination (RCE) filed concurrently with the petition is improper in view of the issuance of this application into a patent and will not be processed.  

The Information Disclosure Statement has been made of record in the file of the above-identified application without further consideration.  See 37 CFR 1.97(i).

Petitioner is advised, that while petitions to withdraw from issue may be submitted via the electronic filing system to the Commissioner for Patents, as was done in this case, applicants 


were cautioned to call the Office of Petitions to bring attention to the submission or fax petitions to withdraw from issue directly to the Office of Petitions at (571) 273-0025.  See MPEP § 1308. 
  
Telephone inquiries should be directed to Terri Johnson at (571) 272-2991.





/TERRI S JOHNSON/Paralegal Specialist, OPET